PER CURIAM.
Appellant was convicted under section 843.02, Florida Statutes, resisting arrest without violence, a second-degree misdemeanor; and section 843.025, Florida Statutes, depriving an officer of means of protection, a third-degree felony. The trial judge sentenced the appellant to one year on the misdemeanor count and to a concurrent term of seven years in prison on the felony.
Section 775.082(3)(d), Florida Statutes, states that the maximum penalty for a third-degree felony is five years’ imprisonment. Thus, the sentence imposed by the trial judge exceeds the statutory maximum. Additionally, the sentencing guidelines scoresheet was incorrectly calculated. The conviction, pursuant to section 843.02, Florida Statutes, was assessed as a felony; it is actually a misdemeanor. The state concedes error as to both points.
We, therefore, vacate the sentence of the appellant and remand for resentencing in accordance with this opinion.
ZEHMER, BARFIELD and WOLF, JJ., concur.